Citation Nr: 1729079	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-03 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1992 to June 1992, February 2003 to May 2004, and July 2004 to August 2007, to include deployment in Southwest Asia.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal of service connection for fibromyalgia is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will inform the appellant if any further action is required in his part.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a sleep apnea disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a sleep apnea disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a January 2010 letter.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran was provided a VA examination in June 2010 and June 2014.  The examiners took into account the Veteran's reported history, current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2014).

Legal Criteria for Persian Gulf War Service

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, so service connection may also be established under 38 C.F.R. § 3.317.  Under this section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 81 Fed. Reg. 71,382 (October 17, 2016) (extending the delimiting date). 

For purposes of 38 C.F.R. § 3.317 a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  

Facts and Analysis

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a sleep apnea disability.  Although the evidence reveals that the Veteran currently suffers from sleep apnea, the competent, probative evidence of record does not etiologically link this condition to his service.

The Veteran's service treatment records (STRs) include an April 2007 record that the Veteran was having trouble sleeping and felt tired after sleeping.

Private and VA treatment records support that the Veteran has a diagnosis of sleep apnea, which was diagnosed in March 2010, more than a year post-service.  

A June 2010 VA examination confirmed the diagnosis of sleep apnea with obesity and the examiner opined there is no unknown etiology.

A June 2014 VA examiner's opinion states that the sleep apnea is less likely as not related to service.  The examiner acknowledged the April 2007 STR but stated that there were no respiratory complaints noted.  Further, STRs show a Report of Medical Exam dated August 2007 which is negative for ENT conditions including sinusitis and no respiratory complaints and trouble sleeping.  Private treatment records show that the Veteran had a sleep study in March 2010 for reasons of daytime sleepiness and snoring.  It was also noted he had a 40-50 pound weight gain 6 months prior to the sleep study.  The examiner explained that sleep apnea is a mechanical condition that happens when the throat muscles relax resulting in narrowing of airway with difficulty getting in adequate air.  Risk factors can include being overweight, large neck circumference, nasal congestion, smoking, being male or over 60.  The examiner stated that there is no evidence found in VBMS records to show any respiratory or ENT conditions that might be related to any exposure to burn pits in Djibouti, Africa and Iraq in 2003-2004 and 2005-2006, and/or exposure to particulate matter in Iraq during October 2003 to April 2004 and October 2005 to October 2006 that could be considered a risk factor for his sleep apnea.

The Board gives most probative weight to the VA examiner's opinions.  The June 2010 VA examiner found no undiagnosed illness associated with the diagnosed sleep apnea.  The June 2014 VA examiner considered the STRs and the Veteran's exposure to burn pits and other contaminants during service, and found a negative nexus with service.

The sole evidence of record in support of the Veteran's sleep apnea claim is lay evidence.  The Veteran submitted statements in which he stated he had difficulty sleeping during service.  Further, lay statements from others close to the Veteran stated that they observed the Veteran have trouble sleeping and snoring in-service and after service.  Notwithstanding, lay statements without competent evidence are insufficient in this case to establish the positive nexus required for service connection.  The Board notes that the Veteran himself and his peers, through statements, are not by themselves competent to establish a connection between his sleep apnea and his service.  The Veteran and his peers as lay people have not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  There is no competent medical evidence of record establishing any link between the Veteran's sleep apnea and his service.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

Of record is a June 2010 VA examination stating that the Veteran has a diagnosis of fibromyalgia as due to Hepatitis C.  In a January 2016 statement, the Veteran indicates that he was misdiagnosed with Hepatitis C and he does not in fact suffer from that illness.  He attached scholarly literature citing the distinction between acute and chronic Hepatitis, reflecting that some Hepatitis is curable.  Further, private records from Dr D.F. reflect that the Veteran's hepatitis panel and HCV RNA are negative.  As such, a new VA examination is warranted to consider the nature and etiology of the fibromyalgia under these facts.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination on his claimed fibromyalgia disability.  The examiner should note that the claims file has been reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

(a)  The examiner should render an opinion as to whether it is at least as likely as not that the fibromyalgia was incurred in or is otherwise related to the Veteran's military service.  

(b)  The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's symptoms presents as (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.

(c)  The examiner is to discuss the June 2010 VA examination stating that the Veteran has a diagnosis of fibromyalgia as due to Hepatitis C, and rectify with the evidence of record supporting that the Veteran does not suffer from Hepatitis C.  In a January 2016 statement, the Veteran indicates that he was misdiagnosed with Hepatitis C and he does not in fact suffer from that illness.  He attached scholarly literature citing the distinction between acute and chronic Hepatitis, reflecting that some Hepatitis is curable.  Further, private records from Dr D.F. reflect that the Veteran's hepatitis panel and HCV RNA are negative.  

(d)  The examiner is also asked to consider the Veteran's lay statements that he suffered sore, achy joints in service and continuing post-service.  

The examiner is advised that lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

2.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


